OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
On this appeal challenging the Appellate Division’s reduction of child support, rather than pressing the more familiar contention that in ordering such reduction the court abused its discretion and made an erroneous determination on the facts before it, appellant wife here argues that there was not sufficient evidence before the trial court or the Appellate Division to make any determination as to the proper level of child support. We conclude that there is no merit to this contention. Similarly we reject appellant’s assertions that the present action for divorce was barred by laches on the part of respondent husband or by the disposition made in the prior action between the parties.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.